IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                               )       No. 80416-2-I
                                                   )
                              Respondent,          )       DIVISION ONE
                                                   )
                     v.                            )
                                                   )
CARLBERG, JUSTIN ALLEN,                            )       UNPUBLISHED OPINION
DOB: 09/30/1991,                                   )
                                                   )
                              Appellant.           )

          BOWMAN, J. — Justin Allen Carlberg appeals his conviction for possessing

a controlled substance with intent to manufacture or deliver. Carlberg argues

that we must reverse his conviction because officers seized evidence during an

unlawful detention. We conclude that the totality of circumstances supported

reasonable, articulable suspicion for officers to seize and detain Carlberg. We

affirm.

                                              FACTS

          In September 2016, Deputy Evan Twedt of the Snohomish County

Sheriff’s Office was working as a patrol officer for the city of Snohomish as part of

the city’s regional contract with the sheriff’s office. At the beginning of his night

shift on September 17, a sergeant told Deputy Twedt that the Snohomish Visitor

Center had experienced multiple trespassing incidents. The Snohomish City

manager had signed a letter authorizing the Snohomish Police Department “to



          Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80416-2-I/2


enforce criminal trespass in the second degree” on city property. The sergeant

asked Deputy Twedt to “keep an eye on the visitor’s center.”

       At around 11:50 p.m., Deputy Twedt drove by the visitor center. The back

area of the building was “dark” and “well concealed” by “tall shrubs” and plant

beds that surrounded the “whole area.” He drove into the parking lot where he

could see the back of the building and its covered porch, and saw two people

standing on the sidewalk near the short ramp that leads to the porch. When

Deputy Twedt pulled up, his headlights illuminated the two people and one of

them stepped toward the ramp. Then they both started walking toward the front

of the building. As Deputy Twedt started to get out of his car, he saw a third

person standing at the corner of the porch, who looked to be speaking to

somebody out of sight on the porch. Deputy Twedt “thought [he] was dealing

with at least three, potentially four plus people.” Deputy Twedt stepped out of his

car and told the two people walking away to stop and show their hands.

       Deputy Twedt immediately recognized Carlberg from previous “arrests

and trespasses in other locations around the City of Snohomish.” He knew from

those contacts that Carlberg “has been trespassed from a lot of major

businesses around Snohomish” and that he “often carries knives and other

similar weapons.” During the previous contacts, Carlberg often “made furtive

movements with his hands, inside [his] pockets.” Deputy Twedt told Carlberg to

keep his hands out of his pockets. Carlberg at first complied but then started

reaching into his pockets and “looking around side to side,” as if “trying to get a

lay of the land to see what’s going on to either attack or flee.”




                                          2
No. 80416-2-I/3


       Because Carlberg refused to keep his hands out of his pockets, Deputy

Twedt told him to place his hands on the top of his head and asked him if he had

any weapons. Carlberg admitted to having a knife. Deputy Twedt then

conducted a “pat down” of Carlberg, looking for weapons. During the frisk,

Deputy Twedt saw a zippered pouch strapped to Carlberg’s chest that was

“sticking out” from under his jacket. Deputy Twedt had “seen people with small

firearms and knives, which could . . . easily have fit inside this pouch.” He

unzipped the pouch while it was still strapped to Carlberg and saw several

baggies of suspected heroin and methamphetamine. Deputy Twedt arrested

Carlberg for possessing a controlled substance. Later testing confirmed the

white and brown substances found on Carlberg were heroin and

methamphetamine.

       The State charged Carlberg with one count of possession of a controlled

substance with intent to manufacture or deliver. Carlberg moved to suppress

“any evidence” seized by Deputy Twedt during the “pat down.” The court denied

his motion. It concluded:

       Based on the totality of the circumstances, particularly the signed
       agreement between the City of Snohomish and Snohomish Police
       Department, the time of night, the Center was closed, the
       expectation that no one should be present, the presence of four
       individuals who all reacted furtively to the arrival of Deputy Twedt,
       Deputy Twedt had a reasonable and articulable suspicion that the
       individuals were committing Criminal Trespass in the Second
       Degree.

       Carlberg stipulated to a bench trial based on “agreed documentary

evidence,” including the affidavit of probable cause. The trial court found him

guilty as charged. The court granted Carlberg’s request for a residential drug-



                                         3
No. 80416-2-I/4


offender sentencing alternative (DOSA). But Carlberg violated the conditions of

his sentence, so the court revoked the DOSA and imposed a standard-range

sentence of 16 months’ confinement.

        Carlberg appeals.

                                          ANALYSIS

Findings of Fact

        Carlberg challenges several of the trial court’s CrR 3.6 findings of fact

entered after the hearing on his motion to suppress. We review the trial courts

findings of fact for substantial evidence. State v. Fuentes, 183 Wn.2d 149, 157,

352 P.3d 152 (2015). “Substantial evidence exists where there is a sufficient

quantity of evidence in the record to persuade a fair-minded, rational person of

the truth of the finding.” State v. Hill, 123 Wn.2d 641, 644, 870 P.2d 313 (1994).

        Carlberg argues the court erroneously found that “Deputy Twedt’s sighting

of the third and fourth individuals occurred before his detention of Carl[ ]berg on

the sidewalk.” Substantial evidence supports the trial court’s finding.1

        Deputy Twedt testified that when he pulled up to the visitor center, two

people, one of them later identified as Carlberg, were standing “on the sidewalk”

just “outside of the back patio.” When his headlights shined on them, “they both

moved to the front of the building” and “started walking towards the front.” As


        1
           Carlberg also alleges the court erroneously found that he “reacted with guilty knowledge
to the deputy’s arrival, trying to hide in a way an innocent person would not.” This amounts to a
disagreement with an inference the court reached from the evidence rather than a challenge to a
finding of fact. Carlberg also challenges as an erroneous finding the trial court’s reliance on the
letter from the Snohomish City manager giving police permission to enter city property to enforce
trespass laws in reaching its conclusion that reasonable suspicion supported his seizure. This is
a challenge to the court’s conclusion of law, which we address below. Because we conclude
substantial evidence supports the court’s findings of fact and those findings support its
conclusions of law, this argument fails. Fuentes, 183 Wn.2d at 157.


                                                4
No. 80416-2-I/5


soon as he saw the two people start to walk away, he started to get out of his

car, and then saw another person standing “right on [the] corner” of the porch.

After seeing the third person, Deputy Twedt called out to Carlberg and the

second person to stop and show their hands. While the record is unclear as to

when Deputy Twedt saw the fourth person, substantial evidence shows that

Deputy Twedt knew there were at least three people on the premises before he

detained Carlberg.2

Unlawful Seizure

        Carlberg claims the court erred in denying his motion to suppress because

Deputy Twedt lacked reasonable suspicion to seize and detain him for

investigation. We disagree.

        In reviewing a denial of a motion to suppress, we review the trial court’s

conclusions of law de novo. Fuentes, 183 Wn.2d at 157. We also review the

constitutionality of a warrantless stop de novo as a question of law. State v.

Gatewood, 163 Wn.2d 534, 539, 182 P.3d 426 (2008).

        Warrantless seizures are per se unreasonable and prohibited unless they

fall within certain narrowly drawn exceptions. CONST. art. I, § 7; State v. Arreola,

176 Wn.2d 284, 292, 290 P.3d 983 (2012). The State bears the burden of

proving that a seizure falls within one of these exceptions. State v. Z.U.E., 183

Wn.2d 610, 617, 352 P.3d 796 (2015). One exception allows an officer to briefly




         2
           The affidavit of probable cause supports Deputy Twedt’s testimony. He states in his
report that “I saw a third male standing behind some bushes and quickly walk out of my view on
the porch as if hiding from me. I got out of my vehicle and ordered the two males walking away to
stop. I then announced for anyone else behind the building to step out. Two more males
emerged.”


                                               5
No. 80416-2-I/6


detain a person for questioning without a warrant if the officer has reasonable

suspicion that the person is or is about to be engaged in criminal activity. Terry

v. Ohio, 392 U.S. 1, 20-21, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968); Fuentes, 183

Wn.2d at 158. A valid seizure under Terry requires reasonable suspicion of

criminal activity based on specific and articulable facts known to the officer at the

inception of the seizure. Terry, 392 U.S. at 20-21; Fuentes, 183 Wn.2d at 158.

       In evaluating the reasonableness of a seizure, we look to the totality of

circumstances known to the officer when the seizure occurs. Fuentes, 183

Wn.2d at 158. “Factors courts will look to in a totality of the circumstances

analysis include, among others, the detaining officer’s experience and training,

the location of the investigatory detention, and the suspect’s conduct.” State v.

Johnson, 8 Wn. App. 2d 728, 747, 440 P.3d 1032 (2019). “[T]he question is

whether the specific facts that led to the stop would lead an objective person to

form a reasonable suspicion that [the individual] was engaged in criminal

activity.” State v. Weyand, 188 Wn.2d 804, 812, 399 P.3d 530 (2017).

       Here, Deputy Twedt seized Carlberg to investigate whether he was

trespassing on city property. “A person is guilty of criminal trespass in the

second degree if he or she knowingly enters or remains unlawfully in or upon

premises of another.” RCW 9A.52.080. “A person ‘enters or remains unlawfully’

in or upon premises when he or she is not then licensed, invited, or otherwise

privileged to so enter or remain.” RCW 9A.52.010(2). “Premises” include “any

real property.” RCW 9A.52.010(3).




                                          6
No. 80416-2-I/7


       When Deputy Twedt seized Carlberg, he knew that the visitor center was

experiencing problems with trespass activity. The activity was so common that

the city manager signed a written request asking the Snohomish Police

Department to enforce criminal trespass laws on city property. Deputy Twedt

also knew that the center’s operating hours were 9:00 a.m. to 5:00 p.m. and that

when the center is closed, “the doors are locked, lights are off, and no staff

employees are on the premises.” At 11:50 p.m., Deputy Twedt saw two people

standing around the back of the visitor center. When his headlights illuminated

them, they “started walking in ways appearing to find a way to get back into the

dark.” Deputy Twedt got out of his car and ordered the people to stop. He then

recognized one of them as Carlberg. Taken together, these facts support a

reasonable suspicion that Carlberg was unlawfully on the visitor center’s

property.

       Carlberg argues that walking away and acting startled by Deputy Twedt’s

headlights does not alone support reasonable suspicion that he may be engaged

in criminal activity. Carlberg is correct that flight alone cannot justify a seizure.

State v. Howerton, 187 Wn. App. 357, 375, 348 P.3d 781 (2015). But the court

may consider flight a factor in determining whether reasonable suspicion exists.

Howerton, 187 Wn. App. at 375. Here, Carlberg’s presence with others late at

night and next to a closed, secluded building known for recent trespassing

activity, coupled with his furtive behavior, supported Deputy Twedt’s suspicion of

criminal activity.




                                           7
No. 80416-2-I/8


        Carlberg also argues that an officer cannot detain a person to investigate

whether they are trespassing unless a building displays a “no trespassing” sign

or the person was previously “warned” about trespassing on the property. He

cites State v. Blair, 65 Wn. App. 64, 827 P.2d 356 (1992), in support of his

argument. But Blair does not hold that formal notice is needed to detain a person

for suspicion of being unlawfully on the premises of another. In that case, we

determined that even though an officer had a reasonable basis to believe the

defendant knew he was trespassing because the officer had admonished the

defendant not to be on the property, the police lacked probable cause to arrest

the defendant for possession of narcotics. Blair, 65 Wn. App. at 70-71.3

        Here, the totality of the circumstances justified briefly seizing Carlberg to

investigate whether he knew that his presence at the visitor center was unlawful.

See State v. Duncan, 146 Wn.2d 166, 179, 43 P.3d 513 (2002) (an officer need

not have evidence supporting all elements of a crime to support an investigative

detention); State v. Guzman-Cuellar, 47 Wn. App. 326, 331, 734 P.2d 966 (1987)

(suspicious nature of activity may be considered in conjunction with time of




        3
           In support of his argument, Carlberg also cites a recent unpublished case from this
court, State v. Keza, No. 79650-0-I (Wash. Ct. App. Mar. 23, 2020), https://www.courts.wa.gov/
opinions/pdf/796500.pdf, review denied, 196 Wn.2d 1002, 471 P.3d 224. In that case, Keza was
sitting on a sidewalk next to a closed restaurant while charging a cell phone at an open outlet in a
strip mall. Keza, No. 79650-0-I, slip op. at 1-2. Although the restaurant had a “no trespassing”
sign visible in the window, the area was open and accessible to the public, and other businesses
in the strip mall were open to the public. Keza, No. 79650-0-I, slip op. at 1-2. We concluded that
police officers lacked reasonable suspicion to seize Keza for investigation of criminal trespass
due to insufficient information that Keza did not have permission to sit on the public sidewalk.
Keza, No. 79650-0-I, slip op. at 11. In contrast, Carlberg stood on a sidewalk behind a
freestanding, closed business. The record shows the area was secluded, and there were no
other businesses nearby or open to the public at that time.


                                                 8
No. 80416-2-I/9


occurrence; an officer need not determine the absence of a defense to a crime

before an investigative seizure).

       Deputy Twedt had reasonable, articulable suspicion supporting his

detention of Carlberg to investigate the crime of criminal trespass. We affirm.




WE CONCUR:




                                        9